CANDLER, J.
This was an action of ejectment which involved the question as to the location of the dividing line between two coterminous landowners. The evidence was voluminous, but an examination of the brief of evidence discloses that it was of such a character that a verdict in favor of either party would have been authorized. The trial resulted in a verdict in favor of the plaintiff, and a motion for new trial, made by the defendant, was overruled; to which ruling he excepted. Therefore it is only necessary to determine whether there was any error of law committed which would require the granting of a new trial.
1. In one ground error is assigned upon the admission of a deed. In the ground the names of the parties, the date, and the names *548of the attesting witnesses are stated. It does not appear therefrom what land was conveyed by the deed. Objection was made to this .instrument on the ground that its execution had not been proved and it had not been recorded. The court admitted the deed upon the statement of counsel for plaintiff that evidence would be intro- • duced to show that plaintiff’s predecessor in title received the deed some thirty years before the suit was brought, and the same had been in the possession of persons claiming the land since that time. It appears that this evidence was not thereafter introduced. The attention of the judge should have been called to this fact before the case- was closed, and a motion made to rule out the deed. This not having been done, complaint can not be made in a motion for a new trial as to the admission of the deed. See Stone v. State, 118 Ga. 705(9); Cawthon v. State, 119 Ga. 396(7). In addition to this, the ground was insufficient in that it did not describe the deed so that it could be determined from the motion alone whether the admission of the deed was erroneous.
2. One of the witnesses was examined by interrogatories. One of the interrogatories was as follows: “-State whether or not the corner at the east end of said line was a hickory corner, and state whether or not said hickory was recognized by‘all the adjoining landowners as the correct corner;” and the answer to this interrogatory was as follows: “The corner at the east end of said line was a hickory corner, and was recognized by all the landowners as being the true corner.” This interrogatory was objected to as leading, and the court sustained the objection and . ruled out the question and answer. We do not think the question was a leading question. See Franks v. Gress Lumber Co., 111 Ga. 87. Neither do we think there was any error in rejecting the evidence. It did not appear therefrom who were the landowners referred to, nor whether they were landowners at the time of the recognition of the corner, nor that the persons referred to as recognizing the corner were landowners at the time the recognition was made.
3. The motion for a new trial contained a number of other grounds relating to the rejection of evidence, but, the questions raised are not of such -a character that it would be profitable to enter into an extended discussion in reference to them. Most of the grounds are wholly without merit, and if the court committed any error at all, either in the admission or*rejection of evidence, the *549error was not of such a character as to require the granting of a new trial.

Judgment affirmed.


All the Justices concur.